Citation Nr: 1403373	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In September 2012, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the claims file.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2013). 


FINDING OF FACT

The Veteran's current back disability first manifested in-service.


CONCLUSION OF LAW

The Veteran's current back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has a back disability as a result of a fall sustained while in active service.  The Veteran has reported that he spent much of his active service working as a radio operator and repairman.  The Veteran reported that he climbed on top of a radio box mounted on a truck to clear off the ice and snow that had accumulated on an antenna, slipped, and fell.  The Veteran's service records indicate that he worked as radio relay, carrier, instructor, and repairman while in active service.  

A review of the service medical records shows that the Veteran was noted to have scoliosis upon his November 1967 entrance examination.  They are silent for complaints of or treatment for back problems during active service until March 1969, when the Veteran was treated at the hospital at Fort Sill, Oklahoma.  At a November 1970 separation examination, there is no indication from the examination report that the Veteran reported any complaints regarding his back.  Additionally, there is no indication from the examination report that the examiner found the Veteran to have symptoms of a back disability, noting that the Veteran's scoliosis was not aggravated in-service and was asymptomatic. 

The Veteran has consistently reported that he first experienced a back disability while in active service and that he has continued to experience symptoms of a back disability since separation from service.  He claims that the back disability began as a result of a fall from a truck in active service, and that the back disability became progressively worse in service and in the years after.  The Board notes that the Veteran is competent to report when he first experienced symptoms of a back disability and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be credible in that assertion.

The Veteran has reported that he has continuously received treatment for his back disability since 1972, but that two of his doctor are now deceased and records from them are no longer available.  In addition, the record shows that the Veteran has had numerous chiropractic visits between 2006 and 2011.  

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are two medical opinions in this case.  A VA examiner provided an opinion in April 2011 that the Veteran's back disability is less likely than not due to an in-service injury or, if pre-existing, was not aggravated in-service.  The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's back disability has low probative value, as the examiner did not adequately account for the Veteran's reported lay accounts of the onset of his symptoms.  Additionally, the examiner did not account for the Veteran's detailed description of when he first began to experience back problems.  Because the examiner did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the examiner's opinion is less persuasive.

An April 2011 letter from the Veteran's family physician diagnosed severe degenerative changes in the back and indicates that the severe degenerative changes in the Veteran's back are directly related to the fall off a truck in-service in November 1968.  It is the only probative opinion of record that establishes that the Veteran's back disability is etiologically related to, or the result of, an injury experienced during active service, or an aggravation of a pre-existing injury.

The Board notes that while some scoliosis may have preexisted service, the evidence shows that the Veteran is diagnosed with degenerative changes of the back that have been linked to a fall during service by a competent medical opinion.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a back disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is granted.


_______________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


